Title: To George Washington from Major General William Heath, 4 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Danforths [Highlands, N.Y.]July 4th 1779 10 oClock Evening
        
        I have this moment received the enclosed Letters from Colo. Sheldon and Major Talmage, by which your Excellency will preceive that a Skirmish happened with the Enemy on the morning of the 2nd Instant, with Some loss on both Sides.
        permit me in behalf of Major Talmage to request Some releif of Clothing from the Public Store if your Excellency should think it proper. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      